DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: Image Recognition Via Brain-Computer Collaboration With Variable Image Presentation Times

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) as a whole is/are drawn to a computer readable medium (CRM) which, under broadest reasonable per se unless otherwise defined in the application to exclude ineligible signal embodiments. When looking to the Specification of the published application, the examples given of CRM are open-ended and have conditional language (e.g. “may be”). In addition, non-statutory embodiments are not explicitly excluded in the application. Therefore, the claim(s) as a whole, given BRI and in light of the Specification, has/have embodiments that are drawn to a signal per se and is/are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the fatigue state parameter". There is insufficient antecedent basis for this limitation in the claim. 

NOTE: For the purposes of prior art rejections, claim 10 will be taken to depend on claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geva et al, WO 2016/193979 (citations are given to U.S. Publication No. 2018/0089531 which is the national stage entry of the reference).

Regarding claim 13, Geva teaches an image recognition device, comprising: 

a processor; a memory; and an interface circuit (see Geva Figure 18, CPU 36, memory 38, and I/O circuit 34), 

wherein the memory, the interface circuit and the processor are interconnected (see paragraph [0173]), wherein the memory stores program instructions, (see paragraph [0179]): 

set a presentation time sequence corresponding to an image sequence, wherein the image sequence comprises N images, N is a positive integer, the presentation time sequence comprises a presentation time of each image in the image sequence, a presentation time of an image i is used to indicate a time period from a presentation start moment of the image i to a presentation start moment of a next adjacent image, the image i is any image in the image sequence, the presentation time sequence comprises at least two unequal presentation times, a difference between any two presentation times of the at least two unequal presentation times is k x Δ, k is a positive integer, and Δ is a preset time period value (see paragraph [0123] referring to the image tiles and paragraph [0125] indicating that rate tiles are presented is variable. The rate is inversely proportional to the amount of time each tile is presented, and therefore there will be two unequal presentation times. When two selected different frequencies are chosen, “k” and “Δ” become arbitrary), 

process the image sequence by using a computer vision algorithm, to obtain a computer vision signal corresponding to each image in the image sequence (see Figure 6, “computer vision module” output and paragraph [0196]), 

(see Figure 18, collection system 44, paragraph [0176] which indicates that the signals collected by collection system 44 are communicated to data processor 32, and paragraph [0173] which indicates that I/O circuit 34 communicates between data processor 32 and other devices in system 30) a feedback signal that is generated when an observation object watches the image sequence displayed in the presentation time sequence and that corresponds to each image in the image sequence (see Figure 6, “EEG classification module” outputs and paragraph [0126]), wherein the feedback signal is used to indicate a reaction of the observation object to the watched image (see paragraph [0130]), and 

fuse, for each image in the image sequence, a corresponding computer vision signal and a corresponding feedback signal to obtain a target recognition signal of each image in the image sequence (see Figure 6, “Decision” taking in outputs from “EEG classification module and “computer vision module” and paragraph [0272]), wherein the target recognition signal is used for image recognition (see claim 4).

Independent claims 1 and 20 recite similar limitations as claim 13, and are similarly rejected. 


claim 2, Geva teaches all the limitations of claim 1, and further teaches wherein before the setting of the presentation time sequence corresponding to the image sequence, the method further comprises: 

receiving M images from a camera device, wherein M is an integer greater than 1; and selecting N images from the M images as the image sequence, wherein N is less than or equal to M (see Geva paragraph [0193]).

Regarding claim 9, Geva teaches all the limitations of claim 1, and further teaches wherein the fusing, for each image in the image sequence, of the corresponding computer vision signal and the corresponding feedback signal to obtain a target recognition signal of each image in the image sequence comprises: 

fusing, for each image in the image sequence, a corresponding computer vision signal and at least two corresponding feedback signals to obtain a target recognition signal of each image in the image sequence (see Geva Figure 6 wherein the images can be re-presented and a second score can be added into the voting step for each image).

Regarding claim 12, Geva teaches all the limitations of claim 1, and further teaches 

(see Geva paragraph [0196]); 

before the fusing, for each image in the image sequence, of the corresponding computer vision signal and the corresponding feedback signal to obtain a target recognition signal of each image in the image sequence, the method further comprises: 

calculating, for each image in the image sequence, a second recognition probability of each image in the image sequence based on a corresponding feedback signal, wherein the second recognition probability is used to indicate a probability that the observation object determines that the image comprises the preset image feature (see Geva paragraph [0140]); and 

wherein the fusing, for each image in the image sequence, a corresponding computer vision signal and a corresponding feedback signal to obtain a target recognition signal of each image in the image sequence comprises: 

calculating, for each image in the image sequence, a target recognition probability of each image in the image sequence based on the corresponding first recognition probability and the corresponding second recognition probability (see Geva paragraph [0168]).

claim 14, Geva teaches all the limitations of claim 13, and further teaches wherein: 

the interface circuit is configured to receive M images from a camera device, wherein M is an integer greater than 1; and the processor further is configured to select N images from the M images as the image sequence, wherein N is less than or equal to M (see Geva paragraph [0193]). 

Allowable Subject Matter
Claims 3-8, 11, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3 and 15, Geva in paragraphs [0217]-[0218] teaches factoring fatigue into the frequency of which new images are shown to a user. However, this is used to determine breaks in between images and not how long each image is presented as recited in claims 3 and 15. 

10 taken to depend on claim 3 as indicated above would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/CASEY L KRETZER/Examiner, Art Unit 2637